Exhibit 99.1 CORUS ENTERTAINMENT ANNOUNCES FISCAL 2-END RESULTS • Specialty advertising revenue growth of 22% in the fourth quarter and 9% for the fiscal year • Radio advertising growth of 6% in the fourth quarter • Subscriber growth of 6% in the fourth quarter and 10% for the fiscal year • Segment profit up 5% for the fiscal year and achieved within stated guidance range, despite additional regulatory fees and copyright tariffs of almost $7 million over the same period • Consolidated revenues increase 4% in the fourth quarter and 6% for the fiscal year TORONTO, Oct. 27 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B) announced its fourth quarter and year-end financial results today. "The advertising recovery continued in the fourth quarter, particularly for our Specialty assets. This continues a trend we have seen for three successive quarters," said John Cassaday, President and CEO of Corus Entertainment. "We have also seen a return to growth in western Canada radio markets. Corus is well positioned to meet its guidance once again for fiscal 2011. Ad markets continue to track well and we will benefit from our investment in technology at our newly opened Corus Quay facilities at Toronto's waterfront." Financial Highlights (unaudited) Three months ended Twelve months ended (in thousands of Canadian dollars except per share amounts) August 31, August 31, 2010 2009 2010 2009 Revenues Radio 62,934 59,941 261,124 258,912 Television 139,855 135,488 575,097 530,014 Eliminations - (208) - (208) 202,789 195,221 836,221 788,718 Segment profit Radio 13,265 15,145 65,531 60,338 Television 46,955 46,712 226,679 209,145 Corporate (8,639) (4,434) (28,141) (18,293) 51,581 57,423 264,069 251,190 Net income (loss) 6,812 18,733 126,734 (56,635) Earnings (loss) per share Basic $ 0.08 $ 0.23 $ 1.57 $ (0.71) Diluted $ 0.08 $ 0.23 $ 1.56 $ (0.71) Consolidated Results Consolidated revenues for the three months ended August 31, 2010 were $202.8 million, up 4% from $195.2 million last year. Consolidated segment profit was $51.6 million, down 10% from $57.4 million last year. Net income for the quarter was $6.8 million ($0.08 basic and diluted), compared to net income of $18.7 million ($0.23 basic and diluted) last year. Net income for the current year's quarter includes a Radio tariff accrual of $7.9 million ($0.06 per basic share) and restructuring charges of $12.9 million ($0.10 per basic share). Consolidated revenues for the twelve months ended August 31, 2010 were $836.2 million, up 6% from $788.7 million last year. Consolidated segment profit was $264.1 million, up 5% from $251.2 million last year. Net income for the fiscal year was $126.7 million ($1.57 basic and $1.56 diluted), compared to a net loss of $56.6 million (loss of $0.71 basic and diluted) last year. Net income for the prior year includes a $172.5 million ($2.15 per basic share) after-tax broadcast license and goodwill impairment charge. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, Nickelodeon (Canada), W Network, CosmoTV, VIVA, Sundance Channel (Canada), Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CFOX, CKOI, 98.5 FM, Q107 and 102.1 the Edge. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto Stock Exchange (CJR.B). Experience Corus on the web at http://www.corusent.com/. The unaudited consolidated financial statements and accompanying notes for the three and twelve months ended August 31, 2010 and Management's Discussion and Analysis are available on the Company's website at http://www.corusent.com/ in the Investor Relations section. A conference call with Corus senior management is scheduled for October 27, 2010 at 4 p.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1.800.919.1728 and for local/international callers is 416.981.9025. PowerPoint slides for the call will be posted at 3:45 p.m. ET on October 27, 2010 and can be found on the Corus Entertainment website at http://www.corusent.com/ in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business; and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at August 31, As at August 31, (in thousands of Canadian dollars) 2010 2009 ASSETS Current Cash and cash equivalents 7,969 10,922 Accounts receivable 175,134 146,784 Income tax recoverable 1,781 7,267 Prepaid expenses and other 18,008 14,377 Program rights 159,726 146,195 Future tax asset 6,423 1,788 Total current assets 369,041 327,333 Tax credits receivable 39,597 26,698 Investments and other assets 22,699 23,693 Capital assets 161,585 76,450 Program rights 88,684 92,579 Film investments 100,454 92,180 Broadcast licenses 582,166 561,741 Goodwill 695,029 674,029 2,059,255 1,874,703 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities 203,422 171,055 Long-term debt 691,891 651,767 Other long-term liabilities 91,423 73,360 Future tax liability 98,516 102,842 Total liabilities 1,085,252 999,024 Non-controlling interest 18,055 21,401 SHAREHOLDERS' EQUITY Share capital 856,655 840,602 Contributed surplus 11,780 17,303 Retained earnings 98,669 20,380 Accumulated other comprehensive income (11,156) (24,007) Total shareholders' equity 955,948 854,278 2,059,255 1,874,703 CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF INCOME (LOSS) Three months ended Twelve months ended (unaudited) August 31, August 31, (in thousands of Canadian dollars except per share amounts) 2010 2009 2010 2009 Revenues 202,789 195,221 836,221 788,718 Direct cost of sales, general and administrative expenses 151,208 137,798 572,152 537,528 Depreciation 8,018 5,718 23,151 20,704 Interest expense 14,878 8,413 47,223 37,426 Broadcast license and goodwill impairment - - - 175,000 Disputed regulatory fees - 1,070 (16,194) 5,258 Debt refinancing loss - - 14,256 - Restructuring charges 12,924 5,440 12,924 8,632 Other expense (income), net 7,627 4,267 14,972 (204) Income before income taxes and non-controlling interest 8,134 32,515 167,737 4,374 Income tax expense (94) 12,227 35,119 56,350 Non-controlling interest 1,416 1,555 5,884 4,659 Net income (loss) for the period 6,812 18,733 126,734 (56,635) Earnings (loss) per share Basic $ 0.08 $ 0.23 $ 1.57 $ (0.71) Diluted $ 0.08 $ 0.23 $ 1.56 $ (0.71) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three months ended Twelve months ended (unaudited) August 31, August 31, (in thousands of Canadian dollars except per share amounts) 2010 2009 2010 2009 Net income (loss) for the period 6,812 18,733 126,734 (56,635) Other comprehensive income (loss), net of tax Unrealized foreign currency translation adjustment 516 192 (24) 718 Unrealized change in fair value of available-for-sale investments, net of tax (89) 102 200 (253) Recognition of change in fair value of available- for-sale assets in net income - (385) - 1,692 Unrealized change in fair value of cash flow hedges, net of tax - 2,636 3,431 (6,014) Recognition of change in fair value of cash flow hedge in net income, net of tax - - 9,244 - 427 2,545 12,851 (3,857) Comprehensive income (loss) for the period 7,239 21,278 139,585 (60,492) CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Three months ended Twelve months ended (unaudited) August 31, August 31, (in thousands of Canadian dollars) 2010 2009 2010 2009 Share capital Balance, beginning of period 853,833 840,495 840,602 848,257 Issuance of shares under stock option plan 1,517 107 12,027 597 Shares repurchased - - - (8,450) Issuance of shares under dividend reinvestment plan 1,275 - 3,731 - Repayment of executive stock purchase loans 30 - 295 198 Balance, end of period 856,655 840,602 856,655 840,602 Contributed surplus Balance, beginning of period 11,901 15,870 17,303 17,304 Stock-based compensation 235 1,441 907 5,154 Settlement and modification of long-term incentive plan - - (4,659) (5,138) Exercise of stock options (356) (8) (1,771) (17) Balance, end of period 11,780 17,303 11,780 17,303 Retained earnings Balance, beginning of period 104,027 13,652 20,380 131,594 Net income for the period 6,812 18,733 126,734 (56,635) Dividends (12,170) (12,005) (48,445) (47,946) Share repurchase excess - - - (6,633) Balance, end of period 98,669 20,380 98,669 20,380 Accumulated other comprehensive loss Balance, beginning of period (11,583) (26,552) (24,007) (20,150) Other comprehensive income (loss), net of tax 427 2,545 12,851 (3,857) Balance, end of period (11,156) (24,007) (11,156) (24,007) CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Twelve months ended (unaudited) August 31, August 31, (in thousands of Canadian dollars) 2010 2009 2010 2009 OPERATING ACTIVITIES Net income (loss) for the period 6,812 18,733 126,734 (56,635) Add (deduct) non-cash items: Depreciation 8,018 5,718 23,151 20,704 Broadcast license and goodwill impairment - - - 175,000 Amortization of program rights 41,976 41,824 166,150 159,532 Amortization of film investments 12,330 9,821 38,456 25,545 Future income taxes (550) 4,827 (14,167) 13,637 Non-controlling interest 1,416 1,555 5,884 4,659 Stock option expense 235 343 907 1,314 Imputed interest 2,709 1,910 8,635 7,054 Debt refinancing loss - - 14,256 - Other losses (gains) 2,393 4,800 1,945 (432) Net changes in non-cash working capital balances related to operations (5,511) (2,790) 3,476 (4,649) Payment of program rights (41,765) (45,616) (167,310) (189,583) Net additions to film investments (17,208) (9,185) (64,051) (42,907) Cash provided by operating activities 10,855 31,940 144,066 113,239 INVESTING ACTIVITIES Additions to property, plant and equipment (30,982) (12,460) (83,049) (22,503) Business combinations (4,000) (1,583) (40,000) (76,533) Cash held in escrow - - - 74,950 Net cash flows for investments and other assets 461 338 2,745 6,966 Decrease in public benefits associated with acquisitions 259 (1,308) (820) (2,744) Cash used in investing activities (34,262) (15,013) (121,124) (19,864) FINANCING ACTIVITIES Increase (decrease) in bank loans 9,638 (29,921) (444,938) (40,219) Issuance of senior unsecured guaranteed notes - - 500,000 - Financing and swap termination fees - - (30,997) - Issuance of shares under stock option plan 1,161 99 10,256 580 Shares repurchased - - - (15,083) Dividends paid (10,880) (12,004) (44,605) (48,021) Dividend paid to non-controlling interest (960) - (10,220) (2,994) Other (2,212) 3,444 (5,391) 3,642 Cash used in financing activities (3,253) (38,382) (25,895) (102,095) Net change in cash and cash equivalents during the period (26,660) (21,455) (2,953) (8,720) Cash and cash equivalents, beginning of period 34,629 32,377 10,922 19,642 Cash and cash equivalents, end of period 7,969 10,922 7,969 10,922 CORUS ENTERTAINMENT INC. BUSINESS SEGMENT INFORMATION (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended August 31, 2010 Radio Television Corporate Eliminations Consolidated Revenues 62,934 139,855 - - 202,789 Direct cost of sales, general and administrative expenses 49,669 92,900 8,639 - 151,208 Segment profit 13,265 46,955 (8,639) - 51,581 Depreciation 2,241 4,404 1,373 - 8,018 Interest expense 176 1,440 13,262 - 14,878 Restructuring charges 5,506 5,055 2,363 - 12,924 Other expense (income), net 2,419 1,585 3,623 - 7,627 Income before income taxes and non-controlling interest 2,923 34,471 (29,260) - 8,134 Three months ended August 31, 2009 Radio Television Corporate Eliminations Consolidated Revenues 59,941 135,488 - (208) 195,221 Direct cost of sales, general and administrative expenses 44,796 88,776 4,434 (208) 137,798 Segment profit 15,145 46,712 (4,434) - 57,423 Depreciation 1,848 2,634 1,236 - 5,718 Interest expense 231 1,296 6,886 - 8,413 Disputed regulatory fees 563 507 - - 1,070 Restructuring charges 5,440 - - - 5,440 Other expense (income), net (146) 5,818 (1,405) - 4,267 Income before income taxes and non-controlling interest 7,209 36,457 (11,151) - 32,515 Twelve months ended August 31, 2010 Radio Television Corporate Eliminations Consolidated Revenues 261,124 575,097 - - 836,221 Direct cost of sales, general and administrative expenses 195,593 348,418 28,141 - 572,152 Segment profit 65,531 226,679 (28,141) - 264,069 Depreciation 7,088 10,000 6,063 - 23,151 Interest expense 788 5,091 41,344 - 47,223 Disputed regulatory fees (8,901) (7,293) - - (16,194) Debt refinancing loss - - 14,256 - 14,256 Restructuring charges 5,506 5,055 2,363 - 12,924 Other expense (income), net 2,488 2,148 10,336 - 14,972 Income before income taxes and non-controlling interest 58,562 211,678 (102,503) - 167,737 Twelve months ended August 31, 2009 Radio Television Corporate Eliminations Consolidated Revenues 258,912 530,014 - (208) 788,718 Direct cost of sales, general and administrative expenses 198,574 320,869 18,293 (208) 537,528 Segment profit 60,338 209,145 (18,293) - 251,190 Depreciation 6,798 9,593 4,313 - 20,704 Interest expense 928 5,163 31,335 - 37,426 Broadcast license and goodwill impairment 175,000 - - - 175,000 Disputed regulatory fees 2,746 2,512 - - 5,258 Restructuring charges 8,632 - - - 8,632 Other expense (income), net (744) 853 (313) - (204) Income before income taxes and non-controlling interest (133,022) 191,024 (53,628) - 4,374 Revenues by segment Three months ended Twelve months ended August 31, August 31, 2010 2009 2010 2009 Radio West 22,251 21,881 93,470 100,544 Ontario 23,934 22,364 92,052 85,185 Quebec and other 16,749 15,696 75,602 73,183 62,934 59,941 261,124 258,912 Television Kids 58,497 58,648 240,568 222,925 Specialty and Pay 81,358 76,840 334,529 307,089 139,855 135,488 575,097 530,014 Segment profit Three months ended Twelve months ended August 31, August 31, 2010 2009 2010 2009 Radio West 6,333 7,678 30,295 35,319 Ontario 7,257 8,219 27,417 23,681 Quebec and other (325) (752) 7,819 1,338 13,265 15,145 65,531 60,338 Television Kids 18,327 21,709 97,126 89,745 Specialty and Pay 28,628 25,003 129,553 119,400 46,955 46,712 226,679 209,145 Revenues by type Three months ended Twelve months ended August 31, August 31, 2010 2009 2010 2009 Advertising 99,353 90,238 435,024 418,992 Subscriber fees 71,946 67,995 283,170 257,471 Other 31,490 36,988 118,027 112,255 202,789 195,221 836,221 788,718 %CIK: 0001100868 For further information: John Cassaday President and Chief Executive Officer Corus Entertainment Inc. Tom Peddie, FCA Executive Vice President and Chief Financial Officer Corus Entertainment Inc. Sally Tindal Director, Communications Corus Entertainment Inc. CO: Corus Entertainment Inc. CNW 07:00e 27-OCT-10
